                                                                                                               */


                                     UNITED STATES DISTRICT COURT
                                                                                      FI LE tr'
                                     NORTHERN DISTRICT OF ILLINOIS                           FEBtsztttw
                                           EASTERN DIVISION

                                                                                     ;[H8utl,E R[YI8U*'
                                                     )


         JAMAL A. AKBAR,                             )
                                                     )


         Plaintiff,                                                    HON. EDMOND E. CHANG

         -vs-
                                                                      CASE   N0:17CV5447

         INTERSTATES REALTY MANGEMENT
         A NEW JERSEY CORP. ET AL.                       )
                                                         )


         Defendants.                                         )




                                       MOTION TO ENTER FINALJUDGMENT
                                                 WITH LAW




      Now comes the plaintiff, JAMAL A. AKBAR, pro-se and pursuant to Fed. Rules of Civ. Proc. 54 (b),
and Haines v. Kerner. 404 U.S. 5L9 (L9721requesting the Court to hold this motion to "less stringent
standards than formal pleadings drafted by lawyers." The Court must take as true pro-se allegations.
See: Cooper v. Pate, U.S. 545 (1964). ln deciding to enter judgment under Rule 54(b), the Court must
decide whether any just reason for delay exist. See: Brea srove. 170 F.3'd at 539.



         Factual allegations of the plaintiff have never been denied. "Failure to admit or deny an
         allegation is equivalent to an admission." See: Canfield v. Tobias, 2LCal.349 (1863), Fed. Rules 8
         (b). The defendants have been evasive by responding only indirectly.

    2.   Plaintiff has submitted substantial evidence in support of his constitutional claim. A fundamental
         rule, a statute (HUD's subsidized program) cannot be treated as meaningless. This
         discriminatory practice is a form of redlining toward members of the protected class. "An
         agency of the government must scrupulously observe rules, regulations or procedures which it
         has established (TSPs must comply with the code of federal regulations and Hud's regulations)
         when it fails to do so, its action cannot stand and the court will strike it down." See: Accardi v.
         Shaushnessv. 347 U.S. 260 (1954).
    3.   The case has clogged Court's calendar for more than two years. ln this time the defendants
         have failed to show cause in open court that HUD's subsidized program don't apply to the
         plaintiff who is a member of the protected class. Have the defendant to show cause in open
         court that the regional administrator of HUD' is fraudulent in his position spelled-out in his letter
         dated Dec. 11,2018.


    4.   The plaintiff recently had to appeal a decision in the state proceeding, this is two legal actions
         going on at the same time, in addition the transportation cost on a fix income has become
         mental and emotional stressful. The State and Federal housing act are clear and the defendants
         breach their contract by its clear failure to perform. There is a thread of consistency in the
         Courts that: "such interference with Constitutional rights is impermissible." See: Soeiser v.
         Randall, 357 U.S. 513, 526. All laws which are repugnant to the Constitution are null and void (as
         is the catch me if you can policy of the defendants). See: Marburv v. Madison, 5 U.S. 137 1
         Cranch 137.


                                                CONCLUSION




     Plaintiff pray this Honorable Court will grant said motion, both prongs appear to have been met
and the law is crystalclear.




Respectfully submitted,
                                 UN ITED SIATES DISTRICT COU RT
                                 NORTHERN DISTRICT OF ILUNOIS
                                       EASTERN DIVISION




JAMALA. AKBAR,



Plaintiff,                                                        HON. EDMOND E. CHANG

-vs-
                                                                CASE NO: 17CV5IT47


INTERSTATES REALTY MANGEMENT
A NEWJERSEY CORP. ETAL.                         )
                                                )


Defendants.                                         )




                                        CERTIFICATE OF SERVICE




To: Clerk of the Court                                  c/o: Chris Wunder
     United States Court House                             Kaplan Papadakis & Gournis
    219 S. Dearborn St.                                    180 N. LaSalle Street
   Chicagq 11.60604                                        Suite 2108
                                                           Chicago, 11.60601



PLEASE TAKE NOTICE:       that on 2lLL{2O20, the Plaintiff named herein has filed with the Cterk of

        upon you at the           address by U.S. Mail.



             lA. Akbar, pro-se
